Citation Nr: 0334541	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  01-06 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left median and ulnar nerve injury, with post operative 
residuals of a carpal tunnel release, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left shoulder, Muscle Groups II, III and 
IV, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from January to July 1963 and 
from July 1964 to July 1967.

This case came to the Board of Veterans' Appeals (Board) from 
an April 2000 decision by the Phoenix, Arizona, Regional 
Office (RO), and the Board remanded it in September 2002 for 
further evidentiary development.


REMAND

Soon after the RO issued the decision here on appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
The VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, to provide notice 
of the evidence VA will obtain, and to provide notice of 
what evidence the claimant must personally obtain.  It also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  It is not, however, entirely 
clear that the veteran has been fully notified in accord 
with VCAA.  See Quartuccio v. Principi, 16 Vet. App. 13 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
remand will allow VA to provide the veteran with that notice 
required by VCAA and by the United States Court of Appeals 
for Veterans Claims (Court).

In addition, the Board remanded the case in September 2002 
for a VA neurologic examination.  The examiner was to address 
certain matters in order to clarify the nature of the injury 
the veteran sustained and the residuals thereof.  Although 
the veteran was afforded a VA neurologic examination, the 
examiner did not address all of the matters that required 
clarification.  Further, the veteran was also afforded a VA 
orthopedic examination the results of which raise questions 
that must now be answered.

The veteran's service medical records show that in August 
1966, he sustained superficial gunshot wounds to the 
posterolateral left shoulder.  This wound was described 
postservice to involve an entrance wound through the lateral 
deltoid and an exit wound through the infraspinatous.  The 
exit wound caused some loss of muscle tissue, but surgeons 
specifically said in-service there was no bone, no nerve, and 
no vessel damage.  In view of the foregoing, it is not clear 
how, according to the report of the March 2003 VA orthopedic 
examination, the veteran sustained injury to Muscle Groups II 
or III.  Moreover, the March 2003 neurologic examination 
noted an injury to the suprascapular nerve-an injury not, 
apparently, noted by the surgeons who first treated the 
gunshot wound-which enervates the supra- and infraspinatous 
muscles in Muscle Group IV, but did not find injury to Muscle 
Groups II or III.  In order to properly evaluate the 
veteran's gunshot wound, it is essential that the injury be 
carefully identified and the residuals thereof be carefully 
described.  Neither of the March 2003 VA examinations 
adequately addressed these matters, and another examination 
is needed.  Stegall v. West, 11 Vet. App. 268 (1998).

In that regard, a March 1980 RO decision granted service 
connection for damage to the left median nerve, but it is not 
at all clear how, since the median nerve runs anterior to the 
shoulder, a posterior shoulder wound could have damaged it.  
The grant of service connection was apparently based on a 
finding by Richard Cobden, M.D., of "median nerve 
paresthesias."  That examination, however, was conducted in 
1980 some fourteen years after being wounded in action.  In 
addition, it is well to note that in his January 1980 report, 
Dr. Cobden did not attribute the "median nerve 
paresthesias" to the gunshot wound.  Finally, June 1995 and 
June 1999 electromyography and nerve conduction studies 
showed no damage to the left median nerve.  

The grant of service connection for median nerve damage is, 
of course, protected, see 38 C.F.R. § 3.957 (2003).  Notably, 
however, if service connection was erroneously granted VA 
should not compound the error by awarding an increased 
evaluation.  Thus clarification is in order.

The Board notes, by way of summary, that, over the years, 
examiners have not reported significant limitation of motion. 
Further disability due to the posterolateral left shoulder 
gunshot wound has been described as mild.  The Board also 
notes that the veteran is an active member of an Army Reserve 
unit (see June 2002 hearing transcript, page 14), and must 
satisfactorily complete an annual physical fitness test that 
includes push-ups.  Thus, the nature and disabling extent of 
the wound to the posterolateral left shoulder must be 
clarified.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the veteran that:

a.  Evidence needed to substantiate 
his claim for an increased 
evaluation for left median and ulnar 
nerve damage due to a gunshot wound 
to the left posterolateral shoulder 
is (1) medical evidence that he 
currently has such nerve damage due 
to the gunshot wound, (2) medical 
evidence of paralysis, neuritis, or 
neuralgia, of the median and ulnar 
nerves, due to the gunshot wound, 
and (3) medical evidence that median 
or ulnar nerve damage is productive 
of severe incomplete paralysis.

b.  Evidence needed to substantiate 
his claim for an increased 
evaluation for residuals of a 
gunshot wound to the left 
posterolateral shoulder is medical 
evidence of the nature and extent of 
injury to left-shoulder muscles, 
nerves, vessels, and bones.  Further 
evidence is necessary to address if 
the wound residuals are exceptional 
in nature causing a marked 
interference with employment and/or 
requiring frequent inpatient 
hospitalization. 

c.  It is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

d.  He has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he waives in writing 
any time limitation provided under 
38 U.S.C.A. § 5103.

2.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him, since September 
2002, for residuals of a gunshot wound to 
the left shoulder.  The RO must attempt 
to obtain examination reports and 
treatment records from health care 
providers the veteran identifies.  The RO 
should also secure any medical records 
from the veteran's Army Reserve unit, to 
include the results of any physical 
fitness testing.

3.  Upon completion of the foregoing 
development, the veteran must be afforded 
a VA neurologic examination to determine 
the nature and extent of the residuals of 
the gunshot wound to the left 
posterolateral shoulder.

a.  The examiner must review this 
remand, service medical records 
(particularly September 1966 
narrative summaries and February 
1967 treatment records), and prior 
examination reports, and must 
indicate in his report that he has 
conducted such a review.

b.  The examiner must describe the 
entrance and exit wounds, the track 
of the round, and identify the 
specific muscles, nerves, bones, and 
vessels damaged.  If the gunshot 
wound damaged the median or ulnar 
nerves, or any part of Muscle Groups 
II or III, the examiner must explain 
how, anatomically, that damage 
occurred.

c.  If there is paralysis, neuritis, 
or neuralgia, of any nerves, the 
nerves must be identified and the 
extent of the disorder must be 
quantified (mild, moderate, or 
severe).  Any paralysis caused by 
any post service incident, to 
include the appellant's execution of 
a police arrest in 1979, must be 
differentiated from any nerve 
paralysis caused by the gunshot 
wound residuals.

d.  The examiner must describe all 
disability, including any limitation 
of motion, attributable to the 
gunshot wound.  If there is any 
limitation of motion attributable to 
the gunshot wound, the examiner must 
describe any additional limitation 
of motion, and the degree of same, 
caused by weakened movement, 
incoordination, excess fatigability, 
swelling, deformity, atrophy from 
disuse, pain on motion, and flare-
ups.

e.  Medical conclusions must be 
supported by clinical findings set 
forth in the report.

4.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(d), the RO must review all the evidence 
of record and, if the benefits sought on 
appeal remain denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


